DETAILED ACTION

This Office action is a reply to the amendment filed on 1/30/2021 and the response filed on 8/8/2021 and follows the Petition decision filed on 9/2/2021.
Claims 1 and 11-14 are pending. Claims 2-10 have been cancelled. No claims have been withdrawn. New claims 11-14 have been added.

Information Disclosure Statement
The IDS filed on 1/30/2021 is being considered.

Drawings
The drawings were received on 1/30/2021. These drawings are acceptable for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, “it” (line 2) is indefinite because it is unclear what the limitation is referring to in the claim. Is it referring to the external wall, the concrete block main wall or face bricks? Applicant is requested to write out the actual claim element “it” is referring to and avoid using such pronouns.
Claim 1, “combined firmly” is indefinite because the term “firmly” is a relative term. The term, “firmly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1, the following limitations are indefinite because the limitations lack proper antecedent basis in the claim:
“the bolt-type”; “the steel-bar-type”; “said bolt-type connector”; “loop” (line 6); “the concrete block”; “the loops”; “loop” (line 8); “the other two bars”; “the joint of the face brick”; “the bottom”; “the later stage”; “the height”; “face brick”; “the corresponding height”; “the inner and out wythes” “said steel-bar-type connector”; “the following”; “semi-circle shape”; “middle section”; “the strength”; “the shape”; “X”; “the ends”; “the inner and out wythes”; “two opposite sides”; “they”; “said connector”; “the successive levels”; “both wythes”; and “the same height”.
Claim 11, “its” (line 1) is indefinite because it is unclear what the limitation is referring to in the claim. Is its referring to the external wall? Applicant is requested to write out the actual claim element “its” is referring to and avoid using such pronouns.

Claim 11, recitation of the phrase “may” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 11, “same structure” is indefinite because “same” is a relative term which renders the claim indefinite. The term "same" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12, “its” (line 1) is indefinite because it is unclear what the limitation is referring to in the claim. Is its referring to the external wall? Applicant is requested to write out the actual claim element “its” is referring to and avoid using such pronouns.
Claim 12, “X shape” and “I shape” are indefinite because the limitations lack proper antecedent basis in the claims.
Claim 13, “its” (line 1) is indefinite because it is unclear what the limitation is referring to in the claim. Is its referring to the external wall? Applicant is requested to write out the actual claim element “its” is referring to and avoid using such pronouns.
Claim 13, “square bar” is indefinite because the limitation lacks proper antecedent basis in the claims.
Claim 14, “its” (line 1) is indefinite because it is unclear what the limitation is referring to in the claim. Is its referring to the external wall? Applicant is requested to write out the actual claim element “its” is referring to and avoid using such pronouns.

Claim 14, “same structure” is indefinite because “same” is a relative term which renders the claim indefinite. The term "same" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11, the claim fails to limit the subject matter of claim 1 because claim 11 is drawn to the bolt-type connector, which is optional due to recitation of “or” in claim 1, thus rendering the bolt-type connector not required.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hohmann, Jr. (US 8898980) (‘Hohmann’).
	Claim 1, Hohmann provides an external wall comprising a concrete block main wall (14; Fig. 1) and face bricks (18; Fig. 1) combined to it through metal connectors of the bolt-type (not required by the claim due to recitation of “or”) or the steel-bar-type (steel-bar-type col. 7, lines 48-60; Fig. 1),
said bolt-type connector comprising two steel bars with loop that are respectively pre-embedded above and under the concrete block, a bolt that is put through the loops of the two steel bars, a third steel bar with loop that is put on the bolt and between the other two bars and is buried into the joint of face brick, a nut that is put at the bottom of the bolt; whereby for laying of face bricks in the later stage, as long as the height of concrete block is greater than face brick, said third steel bar on the bolt can be pulled to the corresponding height and be smoothly buried, combining the inner and out wythes firmly (not required by the claim due to recitation of “or”);
said steel-bar-type connector being one or more than one of the following:
A) a pair of steel bars bent to semi-circle shape with middle section straight rather than bent to enhance the strength, and put together to form the shape of X for 
It is noted that the limitation, “constructed simultaneously” is a product-by-process limitation. The claimed external wall does not depend on the process of making it. The product-by-process limitation "constructed simultaneously" would not be expected to impart distinctive structural characteristics to the external wall. Therefore, the claimed external wall is not a different and unobvious external wall from Johnson.
A comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product. In re Fessman, 489 F2d 742, 180 USPQ 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). In an ex parte case, product-by process claims are not construed as being limited to the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 USPQ 15, see footnote 3 (CCPA 1976). Thus the claimed insulating unit is not a different and unobvious insulating unit from Boone.

Claim 12, Hohmann further teaches wherein with its steel bar-type connector the two bars of X shape or I shape are welded to enhance strength (col. 5, lines 19-22).
Claim 13, Hohmann teaches all the limitations of claim 1 as above, but is silent as to the steel 1bar-type connector the X-shaped bars, I-shaped bars, and square bar being cast products. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the I-shaped bars from cast products, with the reasonable expectation of utilizing readily available, known materials, with no respective change in function, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics 
Claim 14, Hohmann teaches all the limitations of claim 1 as above, but is silent as to the steel bar-type connector, the X-shaped bars, I-shaped bars, and square bar being all or partly replaced by other products with same structure. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try replacing the I-shaped bars with other products with same structure, with the reasonable expectation of utilizing known, readily available materials, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635